Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-5, 10-11, 16, 20, 28, 38, 41-42, 106-107 are pending in this application, which is a 371 of PCT/US2015/048216.  Amended claim 1 and canceled claims 6, 116, 119-120 are noted.
	The amendment dated 12/16/20 has been entered and carefully considered.  The examiner appreciates the amendment to the claims.  In view of said amendment, the 112 rejection and the previous art rejection have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10, 16, 28, are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903).
Yu teaches selective cobalt deposition on copper surfaces (title) in which a cobalt layer is formed on a substrate in which the substrate contains a copper surface and a dielectric surface by exposing the substrate to a reducing agent and a cobalt precursor gas (0009).  Specifically, a cobalt capping layer is formed over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process (0009).  The processing temperature can range from 200 to 800oC (0029).  However, the reference fails to specifically teach a temperature not exceeding 200oC.
It is noted that the reference specifically teaches a temperature range of 200 to 800oC (0029).  It is noted that the claimed range of not exceeding 200oC is similar to the prior art range of 200oC.  A prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap by are close that one skilled in the art would have expected them to have the same properties.
In addition, the reference fails to teach the appropriate precursor.  Han discloses a method for forming a cobalt film by depositing a diazadiene-based metal compound as a source material on a substrate by chemical vapor deposition (0021) in which the metal compound can contain cobalt  (0009-0011, Figures 1-2, 5).  It would have been obvious to utilize the precursor of Han in the process of Yu with the expectation of success because Han teaches of using a diazadiene precursor to form a cobalt film. 
	Regarding claims 2-3, Han teaches hydrogen (0012, 0014).
	Regarding claim 4, Han teaches the claimed formula (0009).
	Regarding claim 5, Han teaches a linear alkyl group (0012).
	Regarding claim 10, Han teaches hydrogen (0071).
	Regarding claim 16, Han teaches n-butyl groups (0045) and t-butyl groups (0051).
.
	
Claims 11, 38, 41-42, 106-107 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and further in view of Ganguli et al. (2011/0086509).  The combination of Yu/Han fails to teach annealing.
Ganguli teaches a method for annealing a cobalt metal layer (0146-0149).  It would have been obvious to anneal a cobalt layer in the combination with the expectation of success depending on the desired final product because Ganguli teaches the conventionality of annealing a cobalt layer.
Regarding claim 38, Ganguli teaches an annealing temperature of about 300 to about 900oC (0127), which overlaps the claimed range.
Regarding claim 41, Ganguli teaches a thickness of 1000A or less (0152), which overlaps the claimed range.
Regarding claim 42, the applicant requires a specific resistivity.  Ganguli teaches the benefit of a low-resistivity material (0008).  Given such a teaching, it would have been obvious to utilize the claimed resistivity in the absence of a showing of criticality.
Regarding claim 106, Ganguli teaches a via (0005) and a copper contact layer (0022).
Regarding claim 107, Ganguli teaches multiple layers (0012-0030).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and further in view of Tanaka et al. (2010/0327339).  The combination of Yu/Han fails to teach an electrode.
Tanaka teaches of forming a cobalt silicide electrode by CVD (0066).  It would have been obvious to use cobalt to form an electrode in the combination with the expectation of success depending on the desired final product with the expectation of success because Tanaka teaches the conventionality of forming a cobalt silicide by CVD.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that the references fail to teach or suggest contacting a precursor vapor with a substrate under vapor deposition condition effective for depositing cobalt on the substrate, wherein the substrate includes a copper surface and a dielectric material surface as well as no selective deposition (p.8 paragraph 3).
	The examiner agrees.  The examiner concedes that there is no selective deposition onto the copper surface relative to the dielectric material.
	Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/27/2021